
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 570
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2009
			Mr. Rogers of
			 Michigan (for himself, Mr.
			 Culberson, Mr. Garrett of New
			 Jersey, and Mr. Royce)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Directing the Secretary of Homeland
		  Security to transmit to the House of Representatives all information in the
		  possession of the Department of Homeland Security relating to the immigration
		  status of any detainees and foreign persons suspected of
		  terrorism.
	
	
		That the House of Representatives directs
			 the Secretary of Homeland Security to transmit to the House of Representatives,
			 not later than 14 days after the date of adoption of this resolution, copies of
			 any portions of all documents, records, and communications in the possession of
			 the Department of Homeland Security, including all component agencies,
			 referring or relating to the immigration status of any detainee or foreign
			 person captured in Afghanistan who—
			(1)was notified of
			 the person’s rights under Miranda v. Arizona (384 U.S. 436 (1966)) by the
			 Department of Justice;
			(2)is in the custody
			 or under the control of the Department of Defense;
			(3)may be suspected
			 of terrorism; and
			(4)may be subject to
			 transfer or release into the United States for civilian or military court
			 proceedings.
			
